Citation Nr: 0003503	
Decision Date: 02/10/00    Archive Date: 02/15/00

DOCKET NO.  98-16 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a heart disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel


INTRODUCTION

The case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 1997 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Louisville, Kentucky, which denied the benefits sought on 
appeal. The veteran had active military service from 
September 1969 to July 1971.

Additionally, the Board notes that, upon the veteran's 
request for an appeal hearing at the RO, appeal hearings were 
scheduled for the veteran in March 1998, April 1998, and 
February 1999.  However, the evidence shows the veteran 
canceled each of these hearing, the last one having been 
canceled a day prior as per a February 1999 VA form 119 
(Report of Contact).  Furthermore, the Board notes that, in 
an October 1998 VA form 9 (Appeal to Board of Veterans' 
Appeals), the veteran noted he desired an appeals hearing 
before a traveling member of the Board.  However, in a 
statement dated February 12, 1998, but received by the RO on 
February 18, 1999, the veteran canceled such hearing, as 
noted in a January 2000 Informal Hearing Presentation.  Thus, 
as the record does not contain further indication that the 
veteran or his representative have requested any additional 
hearings, the Board deems the veteran's requests for appeal 
hearings at the RO and before a traveling member of the Board 
as withdrawn.  See 38 C.F.R. § 20.702 (1999).


FINDING OF FACT

No competent medical evidence has been submitted that would 
tend to indicate that the veteran's present heart disorder 
was incurred or aggravated during his service, is related to 
his in-service symptomatology, or is otherwise related to his 
active service.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
a heart disorder is not well grounded. 38 U.S.C.A. §§ 1101, 
1110, 1112, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303(a) (1999).  
In addition, service connection may be granted for specific 
diseases or conditions which are, by law, presumed to have 
been incurred during service if manifested to a compensable 
degree within a specified period of time, generally, one 
year, as in the case of organic heart disease or 
endocarditis.  38 U.S.C.A. § 1101, 1112 (West 1991);  
38 C.F.R. §§ 3.307, 3.309 (1999).

Furthermore, if a condition noted during service is not shown 
to be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  The chronicity provisions 
of 38 C.F.R. § 3.303(b) are applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service, or during an applicable presumption 
period, and still has such condition.  Such evidence must be 
medical unless it relates to a condition as to which, under 
the Court's case law, lay observation is competent.  If the 
chronicity provision is not applicable, a claim may still be 
well grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is observed during service or during any applicable 
presumption period, if continuity of symptomatology is 
demonstrated thereafter, and if competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 488, 498 (1997).  Thus, the claimant is 
required to establish a nexus between the claimed disability 
and his/her active military service, even if a continuity of 
symptomatology has been established under 38 C.F.R. 
§ 3.303(b).  See Clyburn v. West, 12 Vet. App. 296 (1999) 
(distinguishing the factual circumstances in Falzone v. 
Brown, 8 Vet. App. 398 (1995), and Hampton v. Gober, 10 Vet. 
App. 481 (1997)).

The threshold question which must be answered in this case, 
however, is whether the veteran has presented a well-grounded 
claim for service connection.  A well-grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  The veteran has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
See 38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. App. 136, 
140 (1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

The veteran must satisfy three elements to well ground 
his/her claim(s).  First, there must be competent evidence of 
a current disability. Second, there must be medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury.  Lastly, there must be 
medical evidence of a nexus or relationship between the in-
service injury or disease and the current disability.  See 
Epps v. Brown, 9 Vet. App. 341 (1996).  In determining 
whether a claim is well grounded, the truthfulness of the 
evidence is presumed.  See Robinette v. Brown, 8 Vet. 
App. 69, 77-78 (1995); King v. Brown, 5 Vet. App. 19, 21 
(1993).

With respect to the evidence of record, the veteran's service 
medical records contain a March 1969 report of medical 
history and a March 1969 examination report noting the 
veteran had a history of rheumatic fever.  A May 1969 
statement from Roy L. Clemons, M.D., indicates the veteran 
had rheumatic fever at an earlier age, but had no residuals 
and his cardiac status at that time was normal.  A September 
1969 examination report notes the veteran had a history of 
rheumatic fever with cardiac murmur.  The service medical 
records also contain October 1969 medical notations 
reflecting that, after a full cardiac evaluation, including 
EKG, x-rays, and evaluation, the veteran's results were 
negative for abnormalities at that time.  He was deemed to 
have an ill-defined history of some type of cardiac disease 
with a functional cardiac murmur still heard on occasion.  
Finally, a June 1971 examination report notes the veteran had 
"Gr II/VI low pitched systolic murmur at LSB & Apex" and 
"GR II/VI harsh systolic murmur at 2nd left ICS."

With respect to the post-service medical evidence, the 
evidence includes records from Raymond Cloutier, M.D., and 
the Medical Center at Bowling Green dated July 1996.  These 
records describe the treatment the veteran received for 
various health problems including, but not limited to, new 
onset angina, sinus and supraventricular tachycardia, dyspnea 
on exertion, and hypercholesterolemia.  Specifically, the 
Board notes that these records contain notations indicating 
the veteran reported he was told of a heart murmur when he 
was in the service in 1969, but that he did not have any 
physical problems at that time and had a regular discharge 
from the service.

In addition, medical records from Joseph L. Fredi, M.D., and 
the St. Thomas Hospital, dated from October 1996 to November 
1998, further describe the treatment the veteran received 
over time for his heart problems, including mild hypokinetic 
interventricular septum compatible with ischemic heart 
disease, mitral valve prolapse, enlarged right ventricle and 
right atrium, atrial fibrillation, and cardiomyopathy.  These 
records also include December 1996 notations revealing the 
veteran had increasing complicated atrial arrhythmia probably 
related to virus or tachycardia induced myopathy.  And, 
November 1998 notations show that he had progressively 
worsening congestive heart failure in the setting of known 
severe ventricular dysfunction, and that he was a candidate 
for a heart transplant.   

Lastly, the record contains written statements from the 
veteran, [redacted], and the veteran's representative 
tending to link the veteran's current heart disorder to his 
period of service.

After a review of the evidence of record, the Board finds 
that the record reflects that the veteran's heart murmur was 
noted at his entrance into the service.  Specifically, the 
Board finds that the March 1969 service examination noted the 
veteran's heart murmur prior to his active service and the 
September 1969 service examination continued to note the 
cardiac murmur.  The June 1971 service examination also 
continued to note the cardiac murmur.  The record is devoid 
of any medical evidence showing in-service aggravation of the 
murmur or the existence of a heart disorder during service.  
The medical evidence indicates that the veteran was first 
diagnosed with a heart disorder in 1996, and the medical 
evidence does not associate his heart disorder with his 
active service.  As such, the Board finds the veteran has 
failed to satisfy an essential element necessary to well 
ground his claim, which is the existence of a nexus between 
the currently claimed disorder and his period of service.  A 
well-grounded claim must be supported by evidence, not merely 
allegations.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).

The Board acknowledges the written statements by the veteran, 
[redacted], and his representative indicating a belief 
that there is a link between the veteran's current heart 
problems and his service.  However, the Board finds that, 
neither the veteran, Ms. [redacted], nor the veteran's 
representative have shown they possess the required medical 
expertise so as to testify with respect to the incurrence or 
aggravation of the claimed heart disorder.  See Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993). While an appellant can report his 
symptoms, his statements as to the cause of any claimed 
incurrence or aggravation of disability cannot be accepted.  
Such contention must be supported by competent medical 
evidence, not merely allegations.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1991).

Moreover, the Board finds that the earliest evidence of 
record that the veteran was actually treated for his heart 
disorder is contained in the July 1996 medical records from 
Dr. Cloutier and the Medical Center at Bowling Green, which 
are dated more than 20 years after the veteran's discharge 
from service.  As such, the Board finds that the evidence 
does not show the veteran's heart disorder became manifest to 
a compensable degree within a one year period of his 
discharge from service, and thus, he is not entitled to an 
award of service connection on a presumptive basis under 
38 C.F.R. § 3.307 and 3.309.  As well, given this 20 year 
gap, the chronicity provisions of 38 C.F.R. § 3.303(b) are 
not for application in this case.

Therefore, in the absence of competent medical evidence to 
support the claim of service connection for a heart disorder, 
the Board can only conclude that the veteran has not 
presented evidence sufficient to justify a belief by a fair 
and impartial individual that his claim is well grounded, and 
the claim will be denied on that basis.  See 38 U.S.C.A. 
§ 5107(a).

Lastly, as the veteran has failed to meet his initial burden 
of submitting evidence which would well ground his claim of 
service connection, VA is under no duty to assist the veteran 
in developing the facts pertinent to the above claim.  See 
Epps, supra.  There is nothing in the text of section 5107 to 
suggest that VA has a duty to assist the claimant until he or 
she meets his or her burden of establishing a "well 
grounded" claim.  See 38 U.S.C.A. § 5107(a) (West 1991); see 
also Epps, supra.  The veteran may be considered for a VA 
examination pursuant to 38 C.F.R. § 3.326, including a VA 
examination for the purpose of obtaining a nexus opinion, 
only after his claim is determined to be well grounded, see 
Slater v. Brown, 9 Vet. App. 240, 244 (1996), and that is not 
the case here.

The Board notes that in a statement from the veteran, 
received in February 1999, he noted he has continued to 
receive treatment for his heart disorder from November 1998 
to the present at the St. Thomas Hospital in Nashville.  In 
this regard, the Board observes that these medical records 
have not been submitted by the veteran, and he has not 
indicated that they provide the necessary nexus evidence to 
assist him in well grounding his claim for service 
connection.  See 38 U.S.C.A. § 5103 (West 1991); see 
generally McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to present a well grounded 
claim of service connection, and the reasons for which his 
claim has failed.  See Robinette v. Brown, 8 Vet. App. 69, 
77-78 (1995).


ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for a heart disorder is denied.



		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals

 

